government entities division department of the treasury internal_revenue_service te_ge division date release number release date uil org taxpayer_identification_number form tax_year s ended person to contact id number contact numbers ‘telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f date uil legend org name of organization num ein number datel effective date date2 year end after effective date petson to contact identification_number contact telephone number in reply refer to ein num last date for filing a petition with the tax_court org dear a final adverse determination_letter as to your exempt status under sec_501 this is of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective datel our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance the manner in which you operate demonstrates you are transactions operated primarily to further your insiders' business interests therefore you are operated for a substantial nonexempt purpose in addition you ‘operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of outsiders your founder and board members you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district coutt of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended date2 legend org name of organization num ein number datel effective date date2 year end after effective date bank name of bank office address issue whether an organization whose primary purpose is operating a down-payment assistance programs is operated exclusively for charitable purposes within the meaning of sec_501 overview facts org is officer is org’s initial incorporator ms director and acting secretary the charitable cash assistance in home purchasers for down payment closing cost in order to for them to complete a home purchase transaction a not-for-profit corporation incorporated on xx xx xx president executive the corporation is formed under of providing of grants to qualified or debt repayment specifically nonprofit purpose forms laws the the for application_for recognition of tax-exempt status the organization filed form_1023 application_for recognition the application org of exemption described in past present and planned activities as follows in xx xx xx part of in ii org is a public service charity formed for a promoting affordable housing in america approximately buyers who demonstrate financial need and recipients sole purpose of the majority of our time is devoted to offering grants to qualified home to identify worthy grant the the program will start operations on xx xx b that the first grant will be made during the month of xx xx it is anticipated the program will be administered initially from our headquarters at address by the executive director ms officer and hired assistance c da e to the and real fund order estate brokers program seek donations will the mortgage we anticipate that approximately cash in org real_estate industry home contributions from people engaged in lenders attorneys builders and agents closing escrow companies as well as property owners and home sellers of our time will be spent engaged in fundraising activities to qualify for financial need department of the treasury - internal_revenue_service home buyer must complete demonstrate must form 886-a cev a based disclosure page -1- assets income grant title upon and the of form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org qualified otherwise enrolled in the program he for a mortgage and must purchase a home the organization listed its source of support as follows - donations and contributions - other fundraising activitie sec_3 the organization described its fundraising activities as follows is planned that form it members of the real_estate industry home sellers and property owners by contacting them through direct sales no marketing materials have yet been designed for this purpose seek donations and contributions and direct mail media will we a a of to on irs the sent will income source letter primary xx xx xx additionally fee comprised of of the code because the organization stating that based on the facts and applicable law org may not qualify under sec_501 org’s of service to persons attempting to market their homes in exchange the final sales_price for stated the organization’s final response dated november based the fundraising code activities to solicitation of charitable_contributions and cash donations any participant in the program we will seek contributions to fund our program from members of and from real_property owners the real_estate industry further examination of our discussion and a percentage of performance upon i restrict program amended charged service only have will fees the not our my be be to to recognized the information that on xx xx xx application based on the for exemption and the manner represented in as org provided in org assumption that its its application org would operate in tax-exempt_organization as was the organization was given an advanced described in sec_501l c ruling period from datel ending on date2 the advanced ruling follow up letter was dated xx xx xx declaring org’s public charity status as a sec_170 a vi datel on of as a in org promoted and operated a down payment assistance dpa program for house buyers under which it provides funds to for closing costs and the buyers to use as their down payment or collects the same amount plus an additional fee from the house sellers under org’s program down payment assistance is opened to anyone who qualifies for a fha loan form 886-acrev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org federal returns org filed form_990 for the calendar years ended december it was not required to file and did not file forms 990-t xxxx in org org’s only reported activity consisted of operating its dpa program as described in more detail below also required to and did not forms file file was iii able part form_990 of org’s to provide down payment assistance to the organization according to home buyers was the average amount of assistance was almost big_number during xxxx in gross revenue from amounts in xxxx org received org paid to reported the seller’s payments as contributions instead reporting also reported these payments as program service that in assistance to for closing homebuyers for costs by sellers participating in org’s down payments and or to revenue down dpa program distributed payment pay org use it it as operation of org’s down payment assistance program according to its website visited on was organized with org income homebuyers who may not otherwise have home purchase the purpose of offering grants to low the necessary cash and moderate to afford a the org is a down payment assistance program designed not only for first time buyers for move-up buyers who may not have sufficient equity or savings to afford the move-up purchase also but org was formed in response to the president's directive to make home ownership available to all americans professionals from various areas of real_estate business and education organized the charity for purposes of advancing home ownership contributions obtained from property owners builders developers and various segments of the real_estate profession fund the program revitalization community nation across and the note its its brokers through promoted mortgage many of website dpa program org active officers sellers federal purchase must make a down payment in equal to department of housing and urban development hud longer loan and the participants in org’s dpa program utilize home a federally insured mortgage a buyer a specified minimum amount generally to qualify under applicable such a housing administration website builders the purchase_price is lenders to qualify for financing buyers agents estate rules their real fha for no of to form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit yeat period ended date2 org buyer may only receive gifts to use relative friend governmental agency or public entity loan money to the buyer for the down payment charitable_organization for the down payment from a close the seller cannot labor_union employer the org website explained how the down payment assistance program works as follows org provides a cash gift to mortgage loan application has been approved and prior to closing the home buyer for their downpayment once the the seller makes a contribution back to org from the proceeds of sales to replenish the funds org used to provide the gift to their buyer why does this work because mortgage lenders do not allow the seller to make a direct contribution to the buyer to pay for their downpayment lenders only allow the seller to pay for the buyer's closing costs to satisfy the funds needed the buyer is allowed to obtain a gift however for downpayment an three possible only immediate relative an employer or a non-profit public service charity--like org sources from gift come can the if the home buyer qualifies for a mortgage loan that permits gifts from a non- profit group the gifts can be it's very fast grant obtained within we the will continue as long as funding remains available the gift is paperwork is minimal time will provide too request an acceptable source of funds receive hours from then org the org as with bank the organization was approved an advanced line of credit for the buyers were sent to org by real_estate fha loan fha approved appraisers a gift to the home the seller was required to make a specific contribution by agreeing the the agents after a home buyer was approved to receive an org would have the appraisers would raise the organization would make a payment of buyer to specific contribution was enrolled property or home enrolment agreement of the final sales_price of the homes appraised by a flat fee of sale price house by of as siqn org the the to a for the use that they dpa program through org’s buyers receive a gift of the a house buyer was funds eligible to participate in org’s the buyer purchased a home from a seller that agreed to org’s contractual terms entered into agreements that required down payment gift sellers to that org claimed that the seller’s payment was not provided directly to the buyer the buyer received under org’s dpa program only if an amount equal down payment dpa program and sellers pay org org the to form 886-arev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org to provide gifts seller to but instead it was used to replenish the pool of funds that was in addition to used the requiring the org required sellers to pay gift provided to of org the purchase_price or a set amount eg to subsequent buyers pay an administrative fee typically equal the house buyer an amount equal the amount of to either in essence these transactions result in the sellers make payments to org a circular flow of org provides the the buyers who use the funds to make the down payment the money funds to necessary to purchase the seller’s home not any org have does than the contributions amount of the contributions were directly related to the amount the of the down payment assistance is service fee the seller’s contribution down payment assistance provided to the actual source of the buyers plus source related of fees other and because sellers other funds from the law argument income of tax section from operated federal exclusively for charitable or educational_purposes provided that the no part benefit sec_501 such corporations inures to code corporations for organized net_earnings of shareholder individual exemption provides private the of of of and any the the see or of engages that only if exempt it purposes sec_1_501_c_3_-1 income exclusively for the an organization operates tax regulations exempt provides that purposes an accomplish organization must not engage in substantial activities that fail further of to the supreme washington nonexempt court held destroy the exemption purpose regardless of exempt purposes the number or importance of truly business better single activitie sec_501 if substantial an d c that specified presence primarily u s of purpose a v the nature exempt bureau u s in will in in in section organization is purposes interest unless to an c -1 d ii not organized or operated exclusively for exempt private for an public requirement serves this rather it necessary it meet provides than that is a a form 886-acrev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org organization to establish that for the benefit of private interests it is not organized or operated sec_1_501_c_3_-1 defines term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education organizations designed lessen id the by to sec_1 c -1 d i provides educational term instruction of and beneficial to the community for the public on subjects useful to c purposes in part relates that the to _ the the individual a trade sec_1 c -l e provides that an organization that part its operates activities may meet the requirements of if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose an unrelated_trade_or_business substantial sec_501 carrying business consist does not on of or of as a sec_2d cl_ct its the and u s fed room with u s cir the of because children c assistance court federal to pregnant women the organization did not primary c qualify activity in easter house v f aff'd claims considered whether an organization that provided prenatal care including and other health-related services adoptive delivery placed parents qualified for exemption under court for exemption concluded that under placing a manner indistinguishable from that of children for adoption in the adoption a commercial organization’s argument merely complemented the health-related services and their children the court found that the health-related services were merely incident to the organization’s operation of an adoption service did not serve an the organization’s sole source of support was exempt_purpose the rather than contributions the organization from engaged competed in in substantial advertising and accumulated substantial profits organization addition the care to it only did so when a family willing to indigent pregnant women adopt financially it charged adoptive parents also adoption the adoption agency that and of itself unwed mothers the public for-profit agencies provided although rejected services woman's rather health which court court found with that fees was the the to in a child sponsored form 886-acrev department of the treasury - internal_revenue_service page -6- care the form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose held of plaintiff’s adoption service not operated exclusively for purposes that described in sec_50l c easter house the organization was its primary goal pincite and ct_cl is an of to the and that that held t c that most court operated organization for careers as political train individuals in american campaign academy v commissioner a campaign school professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described sec_501 because it also served private interests more than in incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular the organization’s graduates political_party consequently worked in campaigns for its the court educational the although the candidates and party’s entities benefited were court the conferral of benefits on disinterested persons stated that who an organization to serve a private interest within the meaning of that c -1 d ii even political did the organization would bear the comprise a charitable_class the burden of proving that class in t c the the candidates and entities its activities benefited members of american campaign academy not organization insiders the organization of the party’s candidates conducted benefiting concluded activities a non-select manner stating entities concluded by candidates that with objective charitable pincite party’s members cause court class and the may not are the if of a in of by the the ine t c that held with craft v an bureau within aid the meaning artisans national purpose sec_71 that collected purchased organization communities cooperation to court commissioner sec_501 identified as disadvantaged based in marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively the charitable_organization agencies selected the handicrafts it would market from craft cooperatives in on objective evidence other the organization marketed only handicrafts government agencies it in the produced by organization did it market the handicrafts of artisans studio craftsmen nor did the court concluded that the overall who were not disadvantaged purpose benefit commercial disadvantaged from not market department of the treasury - internal_revenue_service organization’s organization’s communities of products form 886-a rev communities craftsmen activity page -7- affairs indian bulk kind was the the the or of of of to form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org its pursued primarily charitable to achieve activity was not an end in itself but the means through which the the organization organization used to disadvantaged serve artisans a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 its purpose did constituted benefited interests directly activity because private method goals cause the not the the by it in airlie foundation v d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in court found that a nonexempt commercial purpose rather than for a tax-exempt purpose the organization conducted its activities as the court stated was operated for commissioner which supp the it 2d f are competition among the major factors courts have considered in assessing commerciality commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves include additional the commercial organization eg advertising organization extent receives charitable donations inter promotional to for-profit uses and methods whether’ factors which alia with the the also holding living faith inc see cir organization restaurants and health food stores in furtherance of ministry did operated exclusively exempt purposes v commissioner substantial commercial religious purposes that for a not qualify for tax-exempt status because it 7th f 2d which ran its health was for and not rul rev of organizations providing financial help to low-income home buyers and whether each qualified as charitable within the meaning of sec_501 situations discussed three to x and decent families purchase situation formed sanitary described an organization safe help homes low-income throughout the metropolitan area in which x was located x made assistance available exclusively to low-income individuals and families to provide all or part of the funds they need to make a down payment on the purchase of x used standards set by federal housing statutes and administered by hud to determine who is and department of the treasury - internal_revenue_service form 886-arev low-income counseling financial seminars page -8- offered a home x form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year petiod ended date2 org a x to for help other other would require prepare program activities activities educational fundraising and program home inspection report the conducted the responsibility of home potential low-income home buyers for the ownership property that the applicant intended to buy to ensure the house to fund its down payment is habitable before making the grant broad assistance and based the contributions x’s staff did not know the identity of the party general_public any or identities of applicant selling or developers who may other parties such as real_estate agents further x did have received a financial benefit from the sale a not the revenue_ruling held that particular property or properties by providing financial assistance to low-income families for the the organization relieved the poor and down payment on distressed gifts businesses grants and contributions conducted a foundations contingent attracted several accept grant home home that sale from any the the the to of on x a a is as of of the home there forth except making y set seller such as further identity procedures application considering y’s knows staff the in situation in substantially_all home buyer is grant applicant’s home seller’s payment to situation respects as the down payment assistance provided by who may receive a financial benefit from the a nonprofit corporation that is like x in follows all a y’s under the particular the grant applicant and may also know party selling the home to real_estate agents and the identities of other parties sale developers the cases in which y provides moreover y receives a payment down payment assistance to direct correlation a from between the amount of y in connection with each of these transactions and the amount of the not conduct a broad based fundraising campaign to attract financial support rather real estate-related businesses that may benefit from the sale of homes to buyers’ who receive y’s down payment assistance y’s reliance its funding indicate that on a the y's organization operations is support considered in easter house its business from purpose goal and y does not overshadowed any educational or charitable purpose qualify for exemption from federal_income_tax as an organization described in sec_501 the seller’s payments for most of which received all seller respect parents became the primary adoption critical adoptive finally benefit charged sellers support service y does so its aspect comes most is y home home from that like this fees and the y’s the the of of of to to of in y form 886-arev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org z is an the and area sanitary situation state to the groups the average income in an economically depressed area of population and jobs a nonprofit corporation formed to combat that community deterioration in studies have has suffered a major loss is below the median that shown z cooperates with government agencies and for level community new develop businesses to the area and to provide stable sources of decent safe without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a substantial payment assistance available to eligible home buyers who wish to purchase the financial counseling seminars and conducts other educational activities to help prepare potential low for the responsibility of home ownership and moderate-income home buyers newly-constructed activities residents attract housing overall offers makes units plan down from part area also the for its to of z 2z z to fund activities attracts foundations businesses and the general_public a grants gifts and payment assistance other broad based fundraising program that several contributions program from and its down z conducts low-income program to in situation although z does not limit its down payment assistance down payment assistance program still serves a charitable purpose described in sec_501 a specific economically depressed area that has suffered a major is operated exclusively for loss charitable for federal purposes an organization described in taxation as of population and 2z exemption sec_501 jobs qualifies deterioration recipients community because combats from 2’s in it z and down payment assistance are in a situations detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from as gifts under sec_102 those organizations out home buyers’ payments incomes buyers gross made home such for by of from in situation provides down payment assistance to payment amount buyer do sec_102 of in those cases in substantially_all of the cases in which y y receives a the home the payments received by the home buyers under that directly correlates not qualify for exclusion from gross down payment assistance a home buyer y provides income as seller gifts home the the the to to form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer explanation of items department of the treasury - interna revenue service schedule no or exhibit year period ended date2 org in and unlike situations down home represents a payment assistance received by those a rebate or purchase_price rebate or purchase_price reduction as a reduction the down home buyer’s gross_income under payment assistance is not included in the home buyer’s cost_basis under sec_1012 as adjusted under sec_1016 down payment assistance is not includible in and the amount of situation buyers the the in and rev affordable rul persons obtain underprivileged c b adequate held that helping low- income a charitable activity because it relieves the poor and distressed or organization carried on several activities directed to assisting low-income families a and training homeownership joint for resale construction projects at construction loans various coordinating lending purchasing building sites aid homebuilding supervising conducting including obtaining improved housing housing aspects and obtain course cost rul rev home the and on of in is in to of an the new rev formed obtain within through meaning situation financing organization rul c b sec_501 construct discussed four situations of organizations providing housing and whether each qualified as charitable described and renovate existing homes for sale to low-income families who could not the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify organization for periodic recovered payments federal loans the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed operating and contributions from funds obtained the general_public mortgage the type the but of cost its conventional channels possible through homes homes small very when from were any the of to persons of situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for an open-occupancy sale basis of minority groups who were unable to obtain adequate housing because of local discrimination help reduce as the activities racial and ethnic imbalances in the community made available to members and moderate income on the housing units the housing was were located to low form 886-arev department of the treasury - internal_revenue_service page -11- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org were designed to eliminate prejudice and discrimination and lessen neighborhood tensions organization in meaning of sec_501 the charitable that within activities engaged revenue_ruling held was to the the to the area situation generally a residential community described an organization formed formulate plans for the renewal and rehabilitation of a particular area ina city as the median income level in the area was lower than in other sections of the city and the housing in the organization developed an overall plan for the rehabilitation of and involved residents in the area the area an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents the organization was of described activities combated community deterioration the revenue_ruling held that sponsored a renewal project renewal the area in deteriorated organization purchased c purposes because badly plan also and and was old the its cost situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide charitable purpose within the meaning of sec_501 and the regulations to moderate-income families further relief other poor any the the to or benefiting private interests even or cla sec_501 rather c -1 d than a an otherwise organization's charitable if are it must demonstrate that its activities serve a public activities within charitable interest meaning meaning private within serve reg the the of of a rev c under of rul 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption to employees also the ruling reasoned that although controlled the organization for providing charitable housing purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest preference individual low-income business operated furthers families because gave who the by it form 886-a rev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org v of as the the the win that and t c fund kd's memo held second served circuit raisers lottery founders officers organization commissioner a substantial private benefit to also controlled the organization’s board not qualify for exemption under sec_501 in aff'd court u s app lexis and 2d cir the tax affirmed an organization formed to raise funds for distribution to charitable because causes did its activities resulted in its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the at times tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the or similar organization’s business consisted of selling lucky instant tickets the from its lottery ticket organization derived most of sales public the lottery tickets were the owners of from the proceeds of the sales of the lottery tickets the organization made grants to a supporting charitable organizations may be tax_court nevertheless upheld the commissioner’s denial of exemption organization's to operation resulted in more than incidental private benefit the tax a substantial purpose of kj's activities was to benefit kj’s place lottery and ticket existing place in favor of other lounges customers from abandoning kj's where such tickets were available the organization was not operated exclusively for exempt purposes within the meaning of sec_501 patrons funds solicited no sold during regular business hours by the lounge and their employees a charitable activity organizations by attracting organization organization discouraging charitable donations affirmed although patrons variety circuit to its ground second owners place sales place court thus held kj's that that kj's way the new and the the the the the its and by of of on of by to of an not any does organization rather a reg c -1 d private interest within the meaning of any if sec_1 c - insider sec_1 ii any transfer of charitable assets to the organization’s insiders for which the organization does not receive adequate_consideration the benefit of reg inurement can take many forms or disqualified persons assets or earnings to treas inurement is public serve inure than its a generally to contribution under sec_170 must be transfer money of or a contribution or gift be property deductible a charitable_contribution is as charitable a charitable_organization a adequate receipt of without a a transfer to form 886-a cev department of the treasury - internal_revenue_service page -13- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org be made u s cannot with charitable intent consideration american bar endowment generally a expects a substantial benefit in return pincite see also singer co u s cl those charitable purposes transfer v states a payment payor american bar endowment ct substantial benefits are those that are greater than inure for which benefits are merely incidental to the singer pincite contribution charitable transfers general if the 2d public united f from that the to v income admiration sec_102 provides that the value of property acquired by is excluded from gross a gift a of affection ‘detached and disinterested generosity ’ commissioner respect v duberstein payments that proceed from the constraining force of any moral or legal duty or from economic nature thus payments commercial transactions or that proceed primarily from the moral or legal obligations attendant to such transactions are not gifts anticipated duberstein ordinary ‘out like impulses ’ gift proceeds charity or benefit’ of gifts of at or incentive attendant business an from ‘the u s u s not are to effective date of revocation a_ on an may rely ordinarily organization proc dollar_figure favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev cross- referencing dollar_figure et seg an organization a favorable determination_letter however if the may not rely on organization ‘its application an a favorable determination if there organization may not rely on is the organization’s character purposes or methods of operation after the sec_601_201 proc c b fact in addition material in n ii rev determination c b inconsistent supporting documents exemption misstated material reg omitted issued change letter treas with in in or or is a a if be the may fact letter i treas reg retroactive or operated in sec_601_201 for good cause determination omitted or misstated a material materially different from that originally represented reg cross-referencing dollar_figure et seq the commissioner may revoke a favorable determination_letter sec_1_501_a_-1 revocation of a organization a manner treas dollar_figure department of the treasury - internal_revenue_service form 886-acrev page -14- proc rev department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org schedule no or exhibit yeat period ended date2 analysis org does not qualify as sec_501 exclusively c who do not belong to because serve an organization described in i r c not section provides substantial private benefit to persons operates exempt program that described purpose does an in it a a charitable_class the home sellers the activity of only an insubstantial portion of an exempt the supreme organization may further a nonexempt purpose v court held in better business bureau of washington d c a single united_states u s the presence of will destroy the non-exempt purpose exemption regardless of the number or importance of truly exempt purposes org’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated private parties if substantial in nature substantial benefiting purpose inc for the as of in the who t c like sellers american business considered participate organization campaign academy v commissioner org is structured and operated to assist the private parties who fund it and give it dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market sell their home at the the amount of real_estate professionals who participate in real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation is evident from the foregoing that org’s dpa program provides ample private benefit to the various parties in each home sale the negotiated discount on their homes they also benefit by being able to listed price dpa program by being reduce home’s org’s org’s from able full in to or it org’s assistance procedures payment designed to down a circular manner from the sellers to the buyers channel funds in to and back to the sellers in the form of increased home prices finance relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates org does not receive funds from any other sources activities assistance payment down org are its org requires the dollar for- for the amount of funds expended to provide down payment of home seller to reimburse it an administrative fee the seller’s home dollar assistance on plus form 886-arev page -15- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit yeat period ended date2 org be the the paid_by stipulating to the amount of arrangement prior org secures an agreement several hundred dollars per home sale the this seller from no dpa assistance transactions take place unless org is closing or assured that a will the payment from the home seller corresponding to down payment assistance in virtually every transaction indicates the that the benefit to transaction intended mere outcome of org’s operations like the organization considered in which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially the down payment plus org’s and others involved in seller upon closing accident in fee receipt the home seller the amount of an org is this respect rather easter house not but the of is is to a or org’s trade unlike activity charitable inherently org provided inc business v commissioner was operating a trade_or_business of facilitating home sales is or an not business in aid to artisans mere in instrument of furthering charitable purposes but it itself sellers org did not receive any funds from charged a market rate fee payment parties that american transactions cl_ct campaign academy a substantial part of org’s activities furthered commercial rather than exempt purposes interest organizations supra and easter house a end which trade t c considered down in utilized the services aff'd u s cir fed like home have did not the was not for the an 2d to in a sec_78 v f based on the foregoing org has accordingly not operated exclusively to entitled not is exempt and for exemption under sec_501 purposes a is to not tax org payment seller’s deductible a because the seller receives charitable_contribution under in addition valuable consideration in return for the seller the seller’s payment to org is because the payment the payments from the home sellers to org also do not qualify as gifts under sec_102 not proceed from detached and disinterested generosity but rather in response to an anticipated economic benefit namely facilitating the sale of the seller’s home u s such payments are not gifts for purposes of the payments from the home sellers do not compulsory v duberstein under commissioner tax deductible to the payment furthermore sec_102 is as the form 886-acev because revoking org’s government proposes the organization operated in to a manner materially department of the treasury - internal_revenue_service exemption back page -16- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended date2 org its for signed support exemption application org represented that different from that represented in its application_for exemption in of of the organization’s perjury on datel donations financial from and contributions its application_for exemption the organization’s income was derived from the fees required of the seller to pay a its manner materially exemption application of org’s determination_letter despite these representations in org org’s operation of different not receive any donations that retroactive dpa activities in represented revocation penalties justifies derived would under from all did its for be of in conclusion be is described under in order to qualify for exemption under irc an both organized and operated to achieve a organization must purpose that dpa program is not operated in accordance with internal_revenue_code governing org provides down qualification for payment to individuals and families for the purchase of regulations tax exemption under of a home purportedly sec_50l c assistance thereunder c section org’s code gift form code that and the the in a the selling org operates in a manner indistinguishable from a commercial org’s primary activity is brokering transactions to primary to org does not engage further charitable a not conducted in not enterprise facilitate org’s maximize the fees from these transactions in purposes manner operated exclusively for exempt purposes within the meaning of c that because org’s primary activity is any counseling or other activities purposes c designed further homes goal org of is to is for the foregoing is org operated in proposed a manner materially different from that represented in its form_1023 application the government proposes that the revocation be effective retroactively to the year under audit datez because the facts show that revocation in reasons exempt status of taxpayer’s position org’s position with respect to the issues facts applicable law and government’s position as discussed in this report is unknown form 886-acrev department of the treasury - internal_revenue_service page -17-
